Citation Nr: 0604545	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  02-07 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected post-traumatic degenerative arthritis of 
the cervical spine.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954, and from July 1957 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the RO, which denied, 
in pertinent part, the benefits sought herein.  

In November 2004, the veteran testified before the Board at a 
hearing which was held at the RO.

In January 2005, the Board remanded the issues on appeal for 
further development of the evidence and other procedural 
action.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
no more than limitation of motion and pain controlled with 
over-the-counter analgesics.

2.  The veteran's right knee disability is not shown to be 
related to his active duty service.

3.  The veteran has been granted service connection for a 
cervical spine disability rated 40 percent disabling, 
degenerative disc disease of the lumbar spine rated 20 
percent disabling, bilateral pes planus rated 10 percent 
disabling, and right ear hearing loss rated 10 percent 
disabling.  His combined disability rating is 60 percent.
4.  The service-connected disabilities, in and of themselves, 
are not shown to render the veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service-connected cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5287 
(effective before September 26, 2003), Diagnostic Code 5293 
(effective before September 23, 2002); Diagnostic Code 5293 
(effective from September 23, 2006 to September 25, 2003); 
Diagnostic Codes 5235 to 5243 (effective September 26, 2003).

2.  The veteran's right knee disability is not due to disease 
or injury that was incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Rating Cervical Spine 

On October 2000 VA orthopedic examination, the veteran 
complained that he could not sleep as a result of neck pain.  
He denied radicular pain or paresthesias in the upper 
extremities.  He denied cervical spine surgery and indicated 
that he used nonsteroidal anti-inflammatory drugs to ease 
neck pain.  On objective examination, the examiner noted 
severely decreased cervical spine range of motion with pain 
on flexion.  Neck flexion was to 45 degrees, extension was to 
15 degrees, right rotation was to 20 degrees, left rotation 
was to 15 degrees, right lateral flexion was to 15 degrees, 
and left lateral flexion was to 10 degrees.  The examiner 
diagnosed degenerative disc disease of the cervical spine 
with chronic neck pain and decreased range of motion.  There 
was no evidence of cervical radiculopathy or cervical 
myelopathy.

At his November 2004 hearing, the veteran indicated that he 
was limited in his ability to turn his neck side to side.  He 
indicated, however, that he could move his neck and up and 
down but not "as he should."  To control pain, the veteran 
reported using over-the-counter analgesics.  The veteran 
assessed his neck pain as an eight on a scale of one to ten 
and indicated that he avoided driving because he could not 
turn his head.  Finally, he asserted that he used a special 
pillow for his neck.

On February 2005 VA orthopedic examination, cervical spine 
flexion was to 30 degrees, extension was to 30 degrees, and 
he could turn his head to the right and left to 30 degrees.  
There was little lateral bending secondary to pain.  The 
examiner noted subluxation of C3 and C4 as well as 
subluxation of C7 and T1.  He had multi-level degenerative 
disc disease with absent disc spaces at every level of the 
cervical spine with multiple levels with osteophytes and 
sclerosis.  The examiner diagnosed severe cervical spine 
degenerative disc disease with multilevel subluxation.  The 
examiner stated that there was additional limitation with 
repetitive use and during flare-ups.  The veteran reported 
painful motion, weakness, and occasional spasms.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the course of this appeal, the rating criteria for the 
evaluation of spine disorders were amended effective 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)). The new criteria 
are only applicable to the period of time since their 
effective date.  VAOPGCPREC 3-2000. 

Furthermore, during the course of this appeal, the rating 
criteria pertaining specifically to intervertebral disc 
syndrome were amended twice.  The criteria for evaluation of 
Diagnostic Code 9293 (intervertebral disc syndrome) were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  They were again amended effective 
September 26, 2003, when VA revised the criteria for 
evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board notes that 
effective September 26, 2003, intervertebral disc syndrome 
has been assigned to Diagnostic Code 5243.  In sum, 
intervertebral disc syndrome must be considered under three 
sets of rating criteria: those in effect before September 23, 
2002, those in effect between September 23, 2002 and 
September 25, 2003, and those in effect from September 26, 
2003.  Again, new criteria are only applicable to the period 
of time since their effective date.  VAOPGCPREC 3-2000.  

The veteran's service-connected cervical spine disability has 
been rated 40 percent disabling by the RO, first under 
Diagnostic Code 5010-5287 and currently under Diagnostic Code 
5243.  38 C.F.R. § 4.71a (2002, 2005).

The Board notes preliminarily that Diagnostic Code 5010 
pertaining to arthritis due to trauma is evaluated under 
Diagnostic Code 5003, degenerative arthritis.  Diagnostic 
Code 5003 specifies that degenerative arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Thus, Diagnostic Code 5010 on its own contains 
no rating criteria to be discussed.

The Board will first consider the criteria applicable to 
spine disabilities effective before September 26, 2003.  

Under Diagnostic Code 5287, a 40 percent evaluation in the 
highest assignable and an increased rating under its 
provisions is, therefore, not possible.  38 C.F.R. § 4.71a 
(2002).  An evaluation in excess of that is potentially 
applicable under Diagnostic Code 5285 (Residuals fracture of 
the vertebra) and under Diagnostic Code 5286 (complete bony 
fixation (ankylosis)).  The Board will discuss these 
provisions in turn.

An evaluation under Diagnostic Code 5285 is not warranted.  
The evidence is completely silent with respect to the 
presence of residuals of a vertebral fracture.  Such 
residuals are necessary in order to benefit from a rating 
under Diagnostic Code 5285.  38 C.F.R. § 4.71a (2002).  
Similarly, an evaluation under Diagnostic Code 5286 is not 
warranted.  An evaluation under Diagnostic Code 5286 would 
necessitate cervical spine ankylosis, and this has not been 
shown.  Thus, an increased rating under Diagnostic Code 5286 
cannot be granted.  Id.

The criteria for evaluating disabilities of the spine 
effective September 26, 2003 provide:  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  These 
criteria apply to intervertebral disc syndrome, Diagnostic 
Code 5243, unless intervertebral disc syndrome is rated under 
the criteria applicable to intervertebral disc syndrome based 
on incapacitating episodes.

A review of the present spinal rating criteria reveals that 
an evaluation in excess of 40 percent for the veteran's 
cervical spine disability is not warranted.  A 50 percent 
evaluation cannot be assigned because such an evaluation 
takes into account only manifestations pertinent to the 
thoracolumbar spine.  A 100 percent evaluation under the 
current criteria is likewise not warranted.  A 100 percent 
evaluation would entail unfavorable ankylosis of the entire 
spine.  Fortunately, the veteran does have unfavorable 
ankylosis of the entire spine.

The Board now turns its focus to the various provisions 
related to intervertebral disc syndrome.

Prior to September 23, 2002, the criteria pertinent to 
intervertebral disc syndrome provided for a 60 percent rating 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).  The Board notes that there is no rating 
higher than 40 percent but lower than 60 percent under this 
provision.  The veteran is not entitled to a 60 percent 
evaluation under Diagnostic Code 5293 (prior to September 23, 
2002) because the neurologic manifestations contemplated 
therein have not been shown.

Under Diagnostic Code 5293, effective September 23, 2002, to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).  The Board 
notes that there is no evaluation under this provision that 
is higher than 40 percent but lower than 60 percent.  Id.  
Thus, the Board will discuss entitlement to a 60 percent 
evaluation under this version of Diagnostic Code 5293.  The 
evidence of record does not reflect any incapacitating 
episodes due to intervertebral disc syndrome.  Indeed, at his 
November 2005 hearing, the veteran denied any overnight 
hospital treatment for his neck.  The evidence must 
demonstrate incapacitating episodes of a certain frequency 
and duration in order for a 60 percent evaluation to be 
granted.  Because symptomatology of this kind has not been 
shown, a 60 percent evaluation is denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (September 23, 2002 to September 25, 
2003).

The Board notes that effective September 26, 2003, 
intervertebral disc syndrome corresponds to Diagnostic Code 
5243 and can be rated under the general criteria for rating 
spinal disabilities as discussed above.  As well, there are 
criteria in the latest regulations that pertain specifically 
to intervertebral disc syndrome.  These criteria provide:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months have been neither 
reported nor found on clinical examination.  Thus, a 60 
percent evaluation under Diagnostic Code 5243 is denied.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The record 
reflects some functional loss due to pain.  However, as 
discussed above, there appears to be no avenue by which the 
Board can assign an evaluation in excess of 40 percent for 
the veteran's service-connected cervical spine disability.  
The Board observes that if the veteran's cervical spine 
symptoms were to be rated solely on the basis of the current 
criteria, it is uncertain that an evaluation as high as 40 
percent would be warranted.  

As apparent from the foregoing discussion, consideration has 
also been given to the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2005) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of cervical spine disability 
not contemplated in the currently assigned 40 percent rating 
permitted under the Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection Right Knee 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With respect to this claim, there is no evidence of any 
complaint or treatment of a right knee problem in service.  
However, there is evidence of a current right knee 
disability, and the veteran asserts that he twisted his knee 
to avoid enemy fire in the process of getting ammunition 
during combat conditions in Korea.  38 U.S.C.A. § 1154(b).

On February 1975 VA medical examination, the musculoskeletal 
system was found to be normal.  A September 1988 private 
clinical record reflects chronic recurrent subluxation of the 
right knee.  Another medical notation dated that month 
indicated degenerative joint disease of the right knee.  

The February 2005 VA orthopedic examination report, which 
contains a very thorough summary of the veteran's relevant 
medical history, reflects no nexus between the veteran's 
right knee disability and service.  Rather, the examiner 
opined that the veteran's right knee arthritis more likely 
developed over time due to years of wear and tear and that a 
single incident of twisting in service could not have caused 
the veteran's current right knee problems.

Based on this medical opinion, service connection for the 
veteran's right knee disability must be denied.  38 C.F.R. 
§ 3.303.  A grant of service connection requires a nexus 
between a present disability and service.  Id.; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).  The veteran has a current right knee 
disability, but the nexus element is lacking.  Thus, service 
connection for a right knee disability is denied.  

The Board notes that the veteran's assertions regarding the 
etiology of his right knee disability are not ones upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in February 2005, a VA examiner opined 
that the veteran's right knee disability was unrelated to 
service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19.  In reaching such a determination, 
the central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. See 38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  See 38 C.F.R. § 4.19.

The veteran asserts that he had not been able to work since 
1987, when he underwent coronary artery bypass surgery.  He 
indicated that he had a general equivalency diploma and two 
years of community college education.  The February 2005 VA 
examiner opined that the veteran's back disability did not 
preclude employment as the veteran was not working with range 
of motion.  

The veteran has been granted service connection for a 
cervical spine disability rated 40 percent disabling, a low 
back disability rated 20 percent disabling, bilateral pes 
planus rated 10 percent disabling, and right ear hearing loss 
rated 10 percent disabling.  His combined disability rating 
is 60 percent.  See 38 C.F.R. § 4.25.  

His nonservice-connected disabilities include a right knee 
disability, a right lower extremity disability, status post 
coronary artery bypass surgery, and post-traumatic stress 
disorder.  In January 1991, Social Security Administration 
(SSA) disability benefits were granted based in part upon 
heart disease, degenerative osteoarthritis, and hearing loss.  
No competent evidence, however, has been submitted to show 
that the veteran is precluded from securing and following 
substantially gainful employment due to his service-connected 
disabilities alone.  Indeed, according to his own testimony, 
he stopped working after coronary artery bypass surgery.  The 
veteran has no service-connected heart disorder.

Regardless of the foregoing, TDIU benefits cannot be granted 
under section 4.16(a) because the veteran does not have one 
service-connected disability that is rated 60 percent 
disabling and although he has one disability rated 40 percent 
disabling, his multiple service-connected disabilities do not 
amount to a combined 70 percent disability rating.  See 38 
C.F.R. § 4.25.  

With regard to extraschedular consideration under 38 C.F.R. 
§ 4.16(b), the Board notes that the RO determined that this 
case did not warrant submission to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  
Because the authority to assign an extraschedular TDIU rating 
under section 4.16(b) is vested by the regulation in a 
certain VA official, the Board may not grant such a rating, 
but the Board may review the RO's determination as to whether 
to refer such a rating to the appropriate official for 
consideration.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  In this case, the Board concludes that the 
RO's decision not to refer this case was correct because, for 
the reasons noted above, the evidence does not demonstrate 
that the veteran is unemployable as a result of his 
service-connected disabilities.  Pursuant to the foregoing, 
the Board finds that TDIU benefits are not warranted.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in November 2000 and February 
2005.  Those letters advised the veteran of what information 
and evidence was needed to substantiate the claims decided 
herein and of his and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The veteran has 
not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and 
supplemental statement of the case, he was provided with 
specific information as to why these particular claims were 
denied and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the statement of the case and supplemental statement of the 
case.

The RO's letters did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  When 
considering the notification letters, the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what the VCAA seeks to achieve is to give a claimant of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Post service VA and private medical records are 
records from SSA.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to the etiology of his right knee disability and 
the severity of his cervical spine disability.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


